Cite as: 587 U. S. ____ (2019)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
      CHRISTOPHER LEE PRICE, PETITIONER v.
       JEFFERSON S. DUNN, COMMISSIONER,
           ALABAMA DEPARTMENT OF
              CORRECTIONS, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
               No. 18–1249   Decided May 13, 2019

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, with whom JUSTICE ALITO and
JUSTICE GORSUCH join, concurring in the denial of
certiorari.
   I concur in the denial of certiorari. I write separately to
set the record straight regarding the Court’s earlier orders
vacating the stays of execution entered by the District
Court and the Court of Appeals in this case. See Dunn v.
Price, 587 U. S. ___ (2019). In a late-night dissenting
opinion accompanying one of those orders, JUSTICE
BREYER asserted that petitioner’s death sentence was
being “carried out in an arbitrary way” and that Members
of this Court deviated from “basic principles of fairness.”
Id., at ___, ___ (slip op., at 1, 7). There is nothing of sub-
stance to these assertions. An accurate recounting of the
circumstances leading to the now-delayed execution makes
clear that petitioner’s execution was set to proceed in a
procedurally unremarkable and constitutionally accepta-
ble manner.
                             I
  The dissent omitted any discussion of the murder that
warranted petitioner’s sentence of death and the extensive
procedural protections afforded to him before his last-
minute, dilatory filings. I therefore begin by more fully
recounting the “circumstances as they [were] presented to
2                           PRICE v. DUNN

                         THOMAS, J., concurring

our Court.” Id., at ___ (slip op., at 1).
   On the evening of Sunday, December 22, 1991, Bill
Lynn, a minister, and his wife Bessie returned home after
church. Price v. State, 725 So. 2d 1003, 1011 (Ala. Crim.
App. 1997). Bill began assembling Christmas toys for his
grandchildren while Bessie prepared for bed. Ibid. After
the electricity appeared to fail, Bill went outside to check
the power box. Ibid. He was then brutally attacked with
a sword and a knife by petitioner and his accomplice. Id.,
at 1011, 1015. According to the trial court, Bill suffered a
total of 38 “cuts, lacerations, and stab wounds.” App. to
Pet. for Cert., O.T. 2018, No. 18–8766, p. 230a (18–8766
App.). “One of his arms was almost severed,” and “[h]is
scalp was detached from [his] skull.” Ibid. Bessie tried to
call the police, but the phone lines were cut. Price, 725
So. 2d, at 1011. When she tried to escape and go get help,
petitioner and his accomplice ordered her out of the van
and attacked her, too. Ibid. They also stole checks, cash,
and firearms, and even demanded Bessie hand over her
wedding bands. Id., at 1011–1012. Bill “died a slow,
lingering and painful death.” 18–8766 App., at 230a.
   Petitioner later confessed, and an Alabama jury con-
victed him of capital murder and first-degree robbery. Price,
725 So. 2d, at 1011–1012. The jury recommended death,
which the trial court imposed after finding that the killing
was committed during the course of a robbery and that it
was particularly heinous, atrocious, or cruel. Id., at 1011,
1034–1035. Petitioner’s conviction and sentence were
affirmed on direct appeal and his conviction became final
in 1999. See Price, 725 So. 2d 1003, aff ’d, Ex parte Price,
725 So. 2d 1063 (Ala. 1998), cert. denied, 526 U.S. 1133
(1999).
   Twenty years later, after multiple unsuccessful at-
tempts to obtain postconviction relief,* petitioner brought
——————
    *See Price v. State, 880 So. 2d 502 (Ala. Crim. App. 2003) (Table);
                     Cite as: 587 U. S. ____ (2019)                   3

                        THOMAS, J., concurring

an action under 42 U.S. C. §1983 attacking the constitu-
tionality of the State’s lethal injection protocol. Record in
Price v. Dunn, No. 14–cv–472 (SD Ala.), Doc. 1 (Record
14–cv–472). Following our decision in Glossip v. Gross,
576 U. S. ___, ___ (2015) (slip op., at 13), which confirmed
that prisoners challenging a State’s method of execution
must “establish the existence of a known and available
alternative method of execution that would entail a signif-
icantly less severe risk” of pain, petitioner amended his
complaint to propose an alternative compounded drug.
See Record 14–cv–472, Doc. 32, p. 19–20. The District
Court entered judgment for the State, explaining that
petitioner had failed to show that this alternative was
readily available. App. to Pet. for Cert. 38a–39a.
   While petitioner’s appeal was pending before the Elev-
enth Circuit, Alabama enacted Act 2018–353, which ap-
proved nitrogen hypoxia as an alternative to lethal injec-
tion. Death-row inmates whose convictions were final
before June 1, 2018, had 30 days from that date to elect to
be executed via nitrogen hypoxia. Ala. Code §15–18–
82.1(b)(2) (2018). As the Eleventh Circuit noted in affirm-
ing the District Court, petitioner did not do so. Price v.
Commissioner, Ala. Dept. of Corrections, 752 Fed. Appx.
701, 703, n. 3 (2018).
   According to JUSTICE BREYER, the warden may not have
given petitioner an election form until “72 hours” before
the June 30 deadline. Price, 587 U. S., at ___ (slip op., at
5). That “possibil[ity],” ibid., even if true, is irrelevant. As
an initial matter, petitioner (like all other individuals) is
presumed to be aware of the law and thus the June 30
deadline. Moreover, the Alabama statute neither required
special notice to inmates nor mandated the use of a par-
ticular form. It merely required that the election be “per-
——————
Price v. Allen, 679 F.3d 1315 (CA11 2012), cert. denied, 568 U.S. 1212
(2013); Price v. State, 265 So. 3d 366 (Ala. Crim. App. 2017) (Table).
4                     PRICE v. DUNN

                    THOMAS, J., concurring

sonally made by the [inmate] in writing and delivered to
the warden.” Ala. Code §15–18–82.1(b)(2). Cynthia Stew-
art, the warden at Holman Correctional Facility, went
beyond what the statute required by affirmatively provid-
ing death-row inmates at Holman a written election form
and an envelope in which they could return it to her. 18–
8766 Ohio App., at 181a. No fewer than 48 other inmates took
advantage of this election. Petitioner did not, even though
he was represented throughout this time period by a well-
heeled Boston law firm.
   It was not until January 27, 2019—two weeks after the
State sought to set an execution date and six months after
petitioner declined to elect nitrogen hypoxia—that peti-
tioner’s counsel asked the warden, for the first time, that
petitioner be executed through nitrogen hypoxia instead of
lethal injection. The warden explained that she was un-
able to accept the belated request under state law. Peti-
tioner’s counsel then approached the State’s counsel, who
gave the same response. On February 8, petitioner filed
another §1983 action challenging the constitutionality of
Alabama’s lethal injection protocol under the Eighth
Amendment and proposing nitrogen hypoxia as an alter-
native. See Bucklew v. Precythe, 587 U. S. ___, ___ (2019)
(slip op., at 20) (requiring a prisoner bringing a §1983
method of execution claim to “identif[y] a feasible and
readily implemented alternative method of execution the
State refused to adopt without a legitimate reason, even
though it would significantly reduce a substantial risk of
severe pain”). On March 1, the Alabama Supreme Court
set petitioner’s execution date for April 11.
   On April 5, the District Court denied petitioner’s motion
for a preliminary injunction to stay his execution pending
resolution of his new §1983 claim. 18–8766 App., at 54a.
The court found that nitrogen hypoxia could not be “read-
ily implemented” because although Alabama had legally
approved nitrogen hypoxia as a future method of execu-
                 Cite as: 587 U. S. ____ (2019)           5

                    THOMAS, J., concurring

tion, the State was still preparing its execution protocol.
Id., at 48a–49a. It also found that the State had “legiti-
mate reason[s]” for declining to use nitrogen hypoxia—
namely, that petitioner failed to comply with the statutory
deadline. Id., at 49a–50a. But the court stated that
petitioner was likely to prevail on the question whether
execution by nitrogen “would provide a significant reduc-
tion in the substantial risk of severe pain” as compared to
execution by lethal injection. Id., at 52a. That same day,
petitioner filed a motion for reconsideration in which he
proposed, for the first time, his own one-page “execution
protocol” for nitrogen hypoxia. Record in Price v. Dunn,
No. 19–0057, Doc. 33, at 4, and n. 2 (Record No. 19–0057).
The court denied the motion because petitioner “still
fail[ed] to show that [a nitrogen hypoxia execution proto-
col] may be readily implemented by the State and that the
State does not have [a] legitimate reason for refusing his
untimely request.” 18–8766 App., at 28a.
   On April 10, the Eleventh Circuit affirmed on alterna-
tive grounds and denied petitioner’s motion to stay his
execution. Price v. Commissioner, Ala. Dept. of Correc-
tions, 920 F.3d 1317 (2019). The court acknowledged that
petitioner “did not come forward with sufficient detail
about how the State could implement nitrogen hypoxia to
satisfy Bucklew’s requirement where the inmate proposes
a new method of execution.” Id., at 1328. But it concluded
that this failure was irrelevant because the State had
officially adopted that method of execution. Id., at 1328–
1329. Nonetheless, the court held that the District Court
erred in concluding that petitioner had met his burden to
show that his proposed alternative method would signifi-
cantly reduce the risk of substantial pain. Id., at 1329–
1331. In particular, the court held that the District Court
had before it “no reliable evidence” from which to conclude
that nitrogen would reduce petitioner’s risk of pain in
execution, as compared to the lethal injection protocol.
6                      PRICE v. DUNN

                    THOMAS, J., concurring

Id., at 1330. It noted that in reaching the contrary conclu-
sion, the District Court had relied on a preliminary draft
report by East Central University marked “Do Not Cite.”
Ibid.
   A few hours before his scheduled execution on April 11,
petitioner filed a petition for a writ of certiorari and an
accompanying application for a stay of his execution.
Price v. Dunn, O.T. 2018, No. 18–8766 (18A1044). While
that petition and application were pending here, and
before any mandate issued from the Eleventh Circuit,
petitioner filed yet another motion for a preliminary in-
junction in the District Court. Record No. 19–0057, Doc.
45. Petitioner attached several affidavits and a final
version of the report by the East Central University. The
District Court granted a stay approximately two hours
before the scheduled execution time of 6 p.m. central time,
holding that, in light of the Eleventh Circuit’s opinion and
the new submissions, petitioner had now demonstrated a
likelihood of success on the merits. Id., Doc. 49, at 9–10,
13. The State immediately filed in the Eleventh Circuit a
motion to vacate on the ground that the District Court
lacked jurisdiction over the case, which was still at the
Eleventh Circuit. But the Eleventh Circuit entered its
own stay “in light of the jurisdictional questions raised by
the parties’ motions.” 2019 WL1591475, *1 (Apr. 11,
2019). The State then promptly filed an application to
vacate the stays in this Court so that it could carry out the
execution as planned before the warrant expired at mid-
night. Dunn v. Price, O.T. 2018, No. 18A1053.
                            II
  We granted the State’s application to vacate the stays.
Consistent with our usual practice in resolving eleventh-
hour applications, we did not issue a full opinion explain-
ing our reasoning. Yet our brief order was not issued until
hours after the execution warrant had already expired.
                  Cite as: 587 U. S. ____ (2019)             7

                     THOMAS, J., concurring

The Court’s delay in issuing the order happens to have the
same effect as JUSTICE BREYER’s preferred course of ac-
tion. As he explained in his dissent, he preferred to dis-
cuss the matter at Conference the following day, which
would require the State to “obtain a new execution war-
rant, thus delaying the execution.” Price, 587 U. S., at
___–___ (slip op., at 4–5). JUSTICE BREYER asserted that
“delay was warranted” in part because the legal issues
raised were “substantial.” Id., at ___ (slip op., at 5). That
rationale does not withstand even minimal legal scrutiny.
   JUSTICE BREYER framed the issue before the Court as
“the right of a condemned inmate not to be subjected to
cruel and unusual punishment in violation of the Eighth
Amendment.” Id., at ___ (slip op., at 6). That framing was
incorrect. The issue before the Court was whether the
lower courts abused their discretion in staying the execu-
tion. For three independent reasons—all raised by the
State in its application—the State was entitled to vacatur.
The dissent failed to adequately address any of them.
   First, the District Court abused its discretion in grant-
ing a preliminary injunction because it manifestly lacked
jurisdiction over the case, which was pending in the Court
of Appeals. It is well settled that “[f]iling a notice of ap-
peal,” as petitioner did, “transfers adjudicatory authority
from the district court to the court of appeals.” Manrique
v. United States, 581 U. S. ___, ___ (2017) (slip op., at 3).
“The filing of a notice of appeal is an event of jurisdictional
significance—it confers jurisdiction on the court of appeals
and divests the district court of its control over those
aspects of the case involved in the appeal.” Griggs v.
Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)
(per curiam). Thus, as the Eleventh Circuit has long
recognized, “a district court generally is without jurisdic-
tion to rule in a case that is on appeal”—even after the
court has rendered a decision—“until the mandate has
issued.” Zaklama v. Mt. Sinai Medical Center, 906 F.2d
8                      PRICE v. DUNN

                    THOMAS, J., concurring

645, 649 (1990); see also Kusay v. United States, 62 F.3d
192, 194 (CA7 1995) (Easterbrook, J.) (until the Court of
Appeals issues its mandate, the case remains in the Court
of Appeals, and “any action by the district court is a nul-
lity”); 16AA C. Wright & A. Miller, Federal Practice and
Procedure §3987, p. 612 (3d ed. 2008) (Wright & Miller).
In this case, there was no dispute that the Eleventh Cir-
cuit had not yet issued its mandate when petitioner
sought a preliminary injunction from the District Court on
the same issues pending in the Court of Appeals. The
District Court therefore lacked authority to grant the
preliminary injunction, and the Court of Appeals abused
its discretion in granting a stay instead of vacating the
preliminary injunction.
   Even if the Eleventh Circuit believed that the jurisdic-
tional issue was difficult, that belief still would not have
been a sufficient reason to grant a stay. Under the tradi-
tional stay factors, a petitioner is required to make “ ‘a
strong showing that he is likely to succeed on the merits.’ ”
Nken v. Holder, 556 U.S. 418, 434 (2009). It is not
enough, as the dissent suggests, that the question be
“substantial.” Price, 587 U. S., at ___ (slip op., at 5). But
the question is not even “substantial.” The dissent relied
only on an out-of-context quote from a treatise to support
its position that this jurisdictional question was difficult.
See id., at ___ (slip op., at 6) (“ ‘An interlocutory appeal
ordinarily suspends the power of the district court to
modify the order subject to appeal, but does not oust
district-court jurisdiction to continue with proceedings
that do not threaten the orderly disposition of the inter-
locutory appeal’ ” (quoting 16A Wright & Miller §3949.1,
p. 50)). The section from which this statement is plucked,
however, reiterates that a notice of appeal “ ‘is an event of
jurisdictional significance” that “divests the district court
of its control over those aspects of the case involved in the
appeal.’ ” See ibid. (quoting Griggs, supra at 58). The
                  Cite as: 587 U. S. ____ (2019)            9

                     THOMAS, J., concurring

exceptions to this rule pertain to matters outside the scope
of the appeal or in aid of the Court of Appeals’ jurisdiction,
such as taxing costs, awarding attorney’s fees, or reducing
to writing an earlier oral decision without altering its
substance. 16A Wright & Miller §3949.1. Those excep-
tions were not applicable to petitioner’s case. The issue
before the Eleventh Circuit was whether petitioner was
entitled to a preliminary injunction based on petitioner’s
claim that he should be executed using nitrogen hypoxia—
the exact claim petitioner raised in the District Court.
There is no question that the District Court was deprived
of jurisdiction to hear the identical claim and award the
exact same relief petitioner sought from the Eleventh
Circuit. To suggest that this question was difficult or that
the Court was “deeply misguided” to follow black-letter
law is at best disingenuous. See Price, 587 U. S., at ___
(slip op., at 6).
   Second, the Eleventh Circuit did not consider how peti-
tioner’s unjustified delay in presenting his “new evidence”
to the District Court factored into the equitable considera-
tions of a stay. See Hill v. McDonough, 547 U.S. 573, 584
(2006) (equity weighs against a stay when “ ‘a claim could
have been brought at such a time as to allow consideration
of the merits without requiring entry of a stay’ ”). Notably,
the Eleventh Circuit did not conclude that petitioner’s new
affidavits or the “final” version of the report made him
likely to succeed on the merits or that those materials
were unavailable to him earlier. And more broadly, peti-
tioner delayed in bringing this successive §1983 action
until almost a year after Alabama enacted the legislation
authorizing nitrogen hypoxia as an alternative method,
six months after he forwent electing it as his preferred
method, and weeks after the State sought to set an execu-
tion date. There is simply no plausible explanation for the
delay other than litigation strategy. A stay under these
circumstances—in which the petitioner inexcusably filed
10                    PRICE v. DUNN

                    THOMAS, J., concurring

additional evidence hours before his scheduled execution
after delaying bringing his challenge in the first place—
only encourages the proliferation of dilatory litigation
strategies that we have recently and repeatedly sought to
discourage. See Bucklew, 587 U. S., at ___–___ (slip op., at
30–31); Dunn v. Ray, 586 U. S. ___, ____ (2019) (slip op.,
at 1).
   Third, petitioner was unlikely to succeed on the merits
of his method-of-execution claim. The three-drug protocol
petitioner attacks is the very one we upheld in Glossip.
And the Eleventh Circuit’s April 10 analysis about whether
nitrogen hypoxia was “available” and could be “readily
implemented” was suspect under our precedent. As we
recently held, “the inmate’s proposal must be sufficiently
detailed to permit a finding that the State could carry it
out relatively easily and reasonably quickly.” Bucklew,
supra, at ___ (slip op., at 21) (internal quotation marks
omitted). Here, petitioner’s haphazard, one-page proposed
protocol—provided for the first time in his motion for
reconsideration less than a week before his scheduled
execution date—was, to put it charitably, untested. It
contemplated that the execution team could use a “hose
fitting” to “fill” a “hood” with nitrogen gas, and then at-
tempt to “[p]lace [the] hood over [the] inmate’s head” and
“secure” it with an “elastic strap/drawstring to ensure
seal.” Record 19–0057, Doc. 33, at 4. Even if all the
equipment were available on Amazon.com, as he alleged,
many details remained unanswered, particularly regard-
ing the actual process of administering the gas and, criti-
cally, the safety of the state employees administering it.
For instance, what does “a robust yet controlled flow of
nitrogen” mean? Ibid. How full of nitrogen gas should the
hood be before placing it over the inmate’s head? How
does one prevent nitrogen from seeping out of the hood
into the execution chamber before the hood is secured?
The need to settle on details like these explains why the
                 Cite as: 587 U. S. ____ (2019)           11

                    THOMAS, J., concurring

State has repeatedly stated that it will not be ready to
implement its nitrogen hypoxia method until the end of
the summer or later (and why the State requested that
inmates elect nitrogen within a set time period). Petition-
er’s proposal certainly fell short of showing a safe alterna-
tive that could be “readily implemented” by Alabama,
particularly in the week before his scheduled execution.
   The facts of this case cast serious doubt on the Eleventh
Circuit’s suggestion that the State bears a heavy burden of
showing that a method of execution is unavailable as soon
as its legislature authorizes it to employ a new method.
That kind of burden-shifting framework would perversely
incentivize States to delay or even refrain from approving
even the most humane methods of execution.
   As for petition No. 18–8766—the challenge to the origi-
nal order denying petitioner a preliminary injunction—
and its accompanying stay application, four Justices noted,
without explanation, that they would have stayed the
execution to allow consideration of this petition as well. It
is unclear what legal issue they believed warranted our
review. Petitioner did not identify a lower court conflict
on an important question of law—certainly not one passed
on by the Eleventh Circuit. Instead, petitioner asked the
Court to engage in mere error correction about the scope of
evidence that the District Court may consider in deciding
whether to grant a preliminary-injunction motion, and
about the scope of appellate review. The dissenting Jus-
tices made no attempt to explain how those issues war-
ranted our review.
   For these reasons, our decisions to vacate the stays
entered by the lower courts and decline to grant a stay
were undoubtedly correct.
                              III
  Given petitioner’s weak position under the law, it is
difficult to see his litigation strategy as anything other
12                     PRICE v. DUNN

                    THOMAS, J., concurring

than an attempt to delay his execution. Yet four Members
of the Court would have countenanced his tactics without
a shred of legal support. Indeed, JUSTICE BREYER’s six-
page dissent musters only one, nonprecedential case cita-
tion for a proposition of law. See Price, 587 U. S., at ___
(slip op., at 6) (citing Bowersox v. Williams, 517 U.S. 345,
347 (1996) (GINSBURG, J., dissenting)). To be sure, the
dissent gestures at a compressed timeframe, as if to sug-
gest the legal issues were too complicated to allow rea-
soned consideration before the State’s execution warrant
expired. But as explained above, the legal issues were
remarkably straightforward. And any blame for decisions
“in the middle of the night,” 587 U. S., at ___ (slip op., at
7), falls on petitioner, who filed the new preliminary in-
junction motion that resulted in the stays just five hours
before his execution.
   Insofar as JUSTICE BREYER was serious in suggesting
that the Court simply “take no action” on the State’s
emergency motion to vacate until the following day, id., at
___ (slip op., at 4), it should be obvious that emergency
applications ordinarily cannot be scheduled for discussion
at weekly (or sometimes more infrequent) Conferences.
This approach would only further incentivize prisoners to
file dilatory challenges to their executions by rewarding
them with de facto stays of execution while requiring
timely petitioners to meet the ordinary legal standards for
a stay. JUSTICE BREYER’s approach would also have sig-
nificant real-world consequences. It would hamper the
States’ ability to carry out lawful judgments, while simul-
taneously flooding the courts with last-minute, meritless
filings. And this practice would harm victims. Take
Bessie Lynn, Bill’s widow who witnessed his horrific slay-
ing and was herself attacked by petitioner. She waited for
hours with her daughters to witness petitioner’s execution,
but was forced to leave without closure. See Alabama,
Running Out of Time, Halts Execution of Sword and Dag-
                  Cite as: 587 U. S. ____ (2019)            13

                     THOMAS, J., concurring

ger Killer of Pastor,” CBS News, (Apr. 12, 2019),
https://www.cbsnews.com / news / alabama - sword - dagger -
killer-christopher-lee-price-execution-halted-pastor-bill -
lynn/ (all Internet materials as last visited on May 9,
2019); Execution Called Off for Christopher Price;
SCOTUS Decision Allowing It Came Too Late (Apr.
11 2019), https://www.al.com/news/birmingham/2019/04/
christopher-price-set-to-be-executed-thursday-evening-for-
1991-slaying-of-minister.html. This “injustice, in the form
of justice delayed,” ibid., would become the norm if the
Court were to regularly delay resolution of emergency
applications.
   Of course, the dissent got its way by default. Petition-
er’s strategy is no secret, for it is the same strategy adopted
by many death-row inmates with an impending execu-
tion: bring last-minute claims that will delay the
execution, no matter how groundless. The proper re-
sponse to this maneuvering is to deny meritless requests
expeditiously. The Court instead failed to issue an order
before the expiration of the warrant at midnight, forcing
the State to “cal[l] off ” the execution. Price, 587 U. S., at
___ (slip op., at 5). To the extent the Court’s failure to
issue a timely order was attributable to our own dallying,
such delay both rewards gamesmanship and threatens to
make last-minute stay applications the norm instead of
the exception. See Bucklew, 587 U. S., at ___ (slip op.,
at 30).
   Perhaps those who oppose capital punishment will
celebrate the last-minute cancellation of lawful executions.
But “[t]he Constitution allows capital punishment,” id.,
587 U. S., at ___, (slip op., at 8), and by enabling the delay
of petitioner’s execution on April 11, we worked a “miscar-
riage of justice” on the State of Alabama, Bessie Lynn, and
her family. Governor Ivey Releases Statement on Stay of
Execution for Death Row Inmate Christopher Lee Price,
(Apr. 12, 2019), https://governor.alabama.gov/statements/
14                        PRICE v. DUNN

                       THOMAS, J., concurring

governor - ivey - releases - statement - on - stay - of - execution-
for-death-row-inmate-christopher-lee-price.